PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/178,942
Filing Date: 2 Nov 2018
Appellant(s): Jiangnan University et al.



__________________
Na Xu, J.D., Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29th 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 20th 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (EP 0416782 A1) in view of NPL Hong et al., “Effects of Two Microwave Heating Methods on Gelling Properties of Silver Carp Surimi”, NPL Fu et al., “Effect of microwave heating on the low-salt gel from silver carp (Hypophthalmichthys molitrix) surimi” (from Food Hydrocolloids 27(2012) 301-308) and NPL Shie et al., “Physical Characteristics of Surimi Seafood as Affected By Thermal Processing Conditions” (from Journal of Food Science Volume 64, No. 2, 1999).

Regarding claims 1, 2, 5 and 7-20: Wright discloses a method of producing imitation crab meat (i.e., surimi) from frozen seafood (see Wright abstract; column 1), by thawing the frozen material and commuting the material at high speed to form a paste, hot setting the paste and cooking the hot set paste in a setting oven, or water bath (see Wright abstract; column 3-7, 13-15; figure 1). Wright also discloses the setting oven may be a microwave that operates long enough at a temperature sufficient to coagulate the surimi (see Wright column 6-7), but fails to disclose hot setting the composition in a water bath and cooking in a microwave cycling through on and off periods; However, Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness as compared to surimi processed only by microwave without water bath setting (See Hong abstract). Also, Fu discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength as compared to product that was set and cooked only in water baths, and that heating the surimi in a microwave cycling through on and off periods to avoid boiling (see Fu abstract; page 302). Moreover, Shie recognizes that microwave heating provided surimi with improved gel strength (see Shie page 287) and that adjusting the temperatures and lengths of time of heating in order to attain desired whiteness (i.e., color) and gel strength (i.e., texture) of the final surimi product (see Shie whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wright and to have set the surimi in a water bath followed by cooking in a microwave in order to attain a product with improved gel strength, water-holding capacity and whiteness, and cycle through an on and off periods in the microwave, in order to prevent boiling over, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to chopping the surimi with, or without salt and/or other spices: Wright discloses in column 1, lines 27-30, of chopping and mixing the surimi together with salt, sugar, other seasoning, which meets the claimed limitations. 
As to the temperatures and the times of setting and cooking recited in the claims: Wright discloses that the temperature and time of setting and cooking should be sufficient to coagulate the surimi (see Wright column 6-7) and Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness as compared to surimi processed only by microwave without water bath setting (See Hong abstract) and Fu discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength as compared to product that was set and cooked only in water baths, and that heating the surimi in a microwave cycling through on and off periods to avoid boiling (see Fu abstract; page 302), but Wright in view of Hong and Fu fails to disclose the cooking times and temperatures recited in the claims; However, Shie recognizes that microwave heating provided surimi with improved gel strength (see Shie page 287) and that adjusting the temperatures and lengths of time of heating in order to attain desired whiteness (i.e., color) and gel strength (i.e., texture) of the final surimi product (see Shie whole document). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have further modified Wright and to have adjusted the length of time and temperature of heat setting and cooking in order to attain a product with desired whiteness (i.e., color) and/or gel strength (i.e., texture), and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Furthermore, while the method of making surimi using a microwave in Hong uses a longer holding time and is heated at higher power per surimi mass for a shorter time than the microwave treatment recited in the claims, the claimed shorter holding time followed by the intermittent  microwave treatment at lower power per mass for a longer period of time is a effectively a slower heating rate following a shorter period, nothing more than what is known in the art, as Shie clearly discloses that adjusting the temperatures and length of times of heating and holding times to optimize whiteness (i.e., color) and gel strength (i.e., texture) of surimi product is well known and conventional in the art. The claims appear to modify the surimi making method in Wright, the primary reference, by using microwave as the source of energy rather than heated water baths and of adjusting the timings and heating rates in view of the different heat source, is not patentably distinguished from the prior art. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the added phosphate recited in the claims: Wright discloses adding phosphate to the minced/ground thawed surimi as an antidenaturant (see Wright column 1, lines 20-24).
As to the speed of the chopping machine recited in the claims: Wright discloses thawing the material and commuting the material at high speed to form a paste (see Wright abstract; column 3-7, 13-15; figure 1), but fails to disclose the rotational speed of the chopping machine; However, in view of the fact that similarly to Applicant, Wright discloses of forming a fine shredded paste, and since the finest of the shredded/ground product depends on the speed of the mincing machine, adjusting the rotational speed of the chopping machine to attain desired paste would have been obvious to a skilled artisan. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, Hong, Fu and Shie as applied to claims 1, 2, 5 and 7-20 above and further in view of NPL “GZB125 bowl cutter” (‘GZB125’) (from http://en.xjfm.com/rsjgjx/eng/showcp.aspx?class=6&id=241). 

Regarding claim 23: Wright discloses thawing the material and commuting the material at high speed to form a paste (see Wright abstract; column 3-7, 13-15; figure 1), but fails to disclose a XiaoJin brand high-speed chopping machine; However, GZB125 discloses a XiaoJin brand high-speed machine can cut and emulsify a wide range of raw tissue type (e.g., fiber, muscle, skin, collagen) at the rotational speed recited in the claims (see GZB125 page 1). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wright, Hong, Fu and Shie and to have used a XiaoJin brand high-speed chopping machine, in order to cut and emulsify a wide range of raw tissue types at the recited rotational speed, and thus arrive at the claimed limitations.

(2) Response to Argument
The response is numbered according to Appellants’ arguments, highlighted in bold below.

All Claimed Elements are Not Disclosed or Suggested 

Appellant argues on page 19-22 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Hong fails to suggest combining a water bath heating method with the microwave method in the same protocol, and Fu also fails to disclose heating of surimi with a combination of the conduction and microwave methods. The examiner respectfully disagrees.
Given the fact the abstract in Hong states: 
To improve the quality of surimi, the effects of two microwave heating methods (microwave and water bath-microwave combined heating) on gel properties of silver carp surimi were investigated. Single-factor experiments and orthogonal array design were adopted to obtain the optimum technical conditions by using gel strength, water-holding capacity (WHC) and whiteness as the indexes of surimi quality assessment. The changes of different heating methods on the protein molecular structure of surimi were further studied through protein solubility, chemical forces, SDS-PAGE and scanning electron micrographs. The optimum power and time of microwave heating treatment were 600 W and 60 s, respectively, under which the gel strength, WHC and whiteness of silver carp surimi were 608.64 g·cm, 83.64% and 75.79, respectively. The best conditions for water bath-microwave combined heating treatment were water-bath heating at 40°C for 1 h and microwave treatment at 600 W for 60 s, under which the gel strength, WHC and whiteness of silver carp surimi were 627.47 g·cm, 85.37% and 74.37, respectively. The results of verifying test showed that the two microwave heating methods aforementioned were better than the conventional heating method (two-stage water bath heating), while the water bath-microwave combined heating was also better than only microwave heating treatment.

Hong clearly discloses combining a water bath heating method with a microwave heating method in the same protocol.	
Moreover, given the fact Fu states in the Materials and methods section on page 302:
2.2. Water-bath heating-induced gel

The procedure of water-bath heating was as follows: setting at 
40°C for 30 min and heating at 85°C for 30 min (Luo et al., 2008).
After heating, the gel was cooled immediately in the iced water for 
60 min to stop any further action of the heat, and then stored at
4°C. The gel tests were carried out within a day of gel preparation.
The water-bath heating-induced gel was noted as WH.

2.3. Microwave heating-induced gel

The preparation and setting of the surimi paste was carried out
as described above. After setting, the surimi paste was heated in
a microwave oven (Model 300, CEM, Matthews, NC) with a rotated
turntable (rate is 5 r/min) at power intensity of 15 W/g surimi; the
power intensity was determined by pre-test according to Cui, Xu,
and Sun (2004) (the data is not shown here). In order to avoid
boiling, the oven was operated on 20 s on followed by 20 s off
mode. After heating, the gel was cooled and stored as described
above. The gels heated by MW for 20 s, 40 s, 60 s and 80 s were
noted as M20s, M40s, M60s and M80s, respectively.
Fu clearly discloses that setting the surimi in a water bath at 40°C for 30 minutes followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to yield a specific target time and temperature to avoid boiling.
 
Appellant argues on pages 20 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Shie discloses using only water baths to heat up the Surimi at temperatures of 93°C, 85°C and 75°C, which is higher than the temperatures of 40°C to 50°C recited in the claims. The examiner respectfully disagrees.
While claim 1 recites heating surimi via microwave to about 80°C, which is not much different than the temperatures tested in Shie (i.e., 75°C, 85°C and 93°C), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Shie, Hong and Fu do not disclose all the features of the present claimed invention, Shie, Hong and Fu are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these reference teach certain concepts, namely: Shie teaches adjusting the temperatures, heating rates and lengths of time of heating in order to attain desired color and texture (.e., strength) of the surimi product; Hong teaches using microwave a heating source improves gel strength, water-holding capacity and whiteness of the surimi product; and Fu teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling, thus in combination with these teaching references, Wright et al. discloses the presently claimed invention.

Appellant argues on pages 22-27 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because the microwave power intensity and timing in Hong is higher and longer than the claimed limitations and not cycling, and thus materially different than the claimed limitations that would provide materially different product. The examiner respectfully disagrees.
Note: Appellant use of sections of Hong in Chinese without filing a certified copy of the document with English translation, or summary of the document or pertinent parts in English, as required by 37 CFR§ 1.97, Since the entire document had not been properly made of record, the entire document cannot be considered, but only Appellant’s characterization of the document can be considered. 
While the method of making surimi using a microwave in Hong is uses a longer holding time and is heated at higher power per surimi mass for a shorter time than the microwave treatment recited in the claims, the claimed shorter holding time followed by the cycling microwave treatment at lower power per mass for a longer period of time is a recitation of a slower heating rate following a shorter period, nothing more than what is known in the art, as Fu teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling, and Shie discloses that adjusting the temperatures and length of times of heating and holding times to optimize color and texture of surimi is known in the art. The claims appear to modify the surimi making method in Wright, the primary reference, by using microwave as the source of energy rather than heated water baths, and of adjusting the timings and heating rates in view of the different heat source, is not patentably distinguished from the prior art.
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Shie, Hong and Fu do not disclose all the features of the present claimed invention, Shie, Hong and Fu are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these reference teach certain concepts, namely: Shie teaches adjusting the temperatures, heating rates and lengths of time of heating in order to attain desired color and texture (.e., strength) of the surimi product; Hong teaches using microwave a heating source improves gel strength, water-holding capacity and whiteness of the surimi product; and Fu teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling, thus in combination with these teaching references, Wright et al. discloses the presently claimed invention.

Appellant argues on pages 28-29 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because the method of heating in Hong and Shie provide continuous temperature increase of the surimi, which is materially different than the claimed limitations. The examiner respectfully disagrees.
While Fu discloses setting the surimi in a water bath followed by cooking in a microwave by cycling through on and off periods for shorter periods of time than Hong, provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Shie, Hong and Fu do not disclose all the features of the present claimed invention, Shie, Hong and Fu are used as teaching references, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these reference teach certain concepts, namely: Shie teaches adjusting the temperatures, heating rates and lengths of time of heating in order to attain desired color and texture (.e., strength) of the surimi product; Hong teaches using microwave a heating source improves gel strength, water-holding capacity and whiteness of the surimi product; and Fu teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling, thus in combination with these teaching references, Wright et al. discloses the presently claimed invention.

Conclusory Statements Cannot Support prima facie Obviousness.

Appellant argues on pages 29-30 of the “Appeal Brief” that the prior art references fail to render the claimed invention, because following the teaching in the prior art and adjusting the heating rates and lengths of time of heating in order to attain desired color and texture (i.e., strength) of the surimi product is conclusory. The examiner respectfully disagrees.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable amounts involves only routine skill in the art (see MPEP §2144.05). Although the prior art did not specifically disclose the time and temperatures of the heating intervals/steps recited in the claims, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to determine all operable and optimal temperatures and times because such temperatures and times are art-recognized result effective variables because they have the ability to control the color and texture of surimi, which would have been routinely determined and optimized in the food art.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of the evidence to the contrary.

Shie et al. and Hong et al. Teach Away from the Claimed Methods.

Appellant argues on pages 31-34 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Shie does not disclose the use of a microwave, or the times and temperatures recited in the claims. The examiner respectfully disagrees
	Shie discloses that microwave heating provided surimi with improved gel strength (see Shie page 287) and that adjusting the temperatures and lengths of time of heating in order to attain desired whiteness (i.e., color) and gel strength (i.e., texture) of the final surimi product (see Shie whole document). In combination with Fu that teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength and that heating the surimi in a microwave cycling through on and off periods to avoid boiling (see Fu abstract; page 302) and Hong that teaches that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness (See Hong abstract), a modified Wright meets the claimed limitations.

Unexpected Results Not Given Proper Weight.

Appellant argues on pages 34-37 of the “Appeal Brief” that the prior art references fail to render the claimed invention obvious, because Appellant provided the following evidence of unexpected results: 1) differences in raw materials, as Hong teaches of using fresh silver carp and the claims recite a frozen raw product, which leads to products that are texturally different due to their different moisture contents; 2) the different chopping equipment in Hong will also lead to the difference in the dispersion state of the surimi system in the chopping process, which will effect the overall water retention effect; 3) different methods for determining water holding capacity, as the centrifugal force used by Hong et al to test the water holding capacity is much greater than the centrifugal forced used in the present method, will lead to water holding capacity in Hong to appear stronger than that obtained by the presently claimed methods; 4) An NPL provided by Appellant discloses that the fresh silver carp from Hong when processed through the current claimed method provided better product than the product disclosed in Hong. The examiner respectfully disagrees.
The differences between Hong and the claimed method noted by Appellant are not evidence of unexpected results, because Appellant had not compared claimed subject matter with the closest prior art, Wright, which is the primary reference that teaches of attaining surimi from frozen raw material as recited in the claims. Furthermore, the fact that Hong et al. arrived at their conclusion that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness as compared to surimi processed only by microwave without water bath setting, by using fresh raw material rather than frozen, different chopping equipment and different methods for determining water holding capacity to attain inferior product than the current application, is not evidence of unexpected results. Applicant had failed to show why a skilled artisan would realize that processing material with lower water holding capacity (i.e., frozen material processed though different centrifugal force), would lead to a different conclusion, that setting the surimi in a water bath followed by cooking in a microwave provides a product with deteriorated gel strength, inferior water-holding capacity and whiteness as compared to surimi processed only by microwave without water bath setting.
Finally, it appears that Appellant had failed to fully consider Fu et al., which was provided by the Office on December 20th 2021 and discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength as compared to product that was set and cooked only in water baths, and that heating the surimi in a microwave cycling through on and off periods to avoid boiling (see Fu abstract; page 302).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                          
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.